Citation Nr: 1732331	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disorder and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of vision in the right eye and, if so, whether service connection is warranted.

5.  Entitlement to an initial compensable rating for allergic rhinitis.  

6.  Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2012, the RO denied reopening a claim for service connection for the right knee disorder and denied service connection for a left knee disorder.  The Board notes, however, that the left knee disorder had previously been finally denied by the Board in an October 2009 rating decision.  As such, the issue would correctly be a new and material evidence issue.

In an October 2012 rating decision, the RO, in pertinent part, denied reopening service connection claims for right eye loss of vision and hypertension. 

In May 2013, the Board remanded the first three issues for the issuance of a statement of the case.  At that time, the Board also granted service connection for sinusitis.

In a May 2013 rating decision, the RO established service connection for sinusitis and allergic rhinitis, with noncompensable ratings (effective April 7, 2005).

In a July 2014 rating decision, the RO denied service connection for tinnitus.

The Board notes that the prior Board remand incorrectly characterized the claim for the right eye as one for service connection.  Such characterization, however, was incorrect, as the claim had previously been denied in a January 2005 rating decision and the RO correctly characterized the claim as a new and material evidence one.  As such, the Board will use the correct characterization as one for new and material evidence to reopen the claim for service connection for loss of vision of the right eye.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral knee disorders as well as, an increased rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served as a carpenter and was exposed to noise in service.

2.  The Veteran has provided lay statements that his tinnitus began during service and after service.  

3.  A February 2012 VA examiner found that the Veteran's tinnitus was not due to service, but also found that it was related to service-connected bilateral hearing loss.  

4.  A final, January 2005 rating decision denied service connection for loss of vision of the right eye, finding no evidence linking such vision loss to service.

5.  The evidence associated with the claims file since the January 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for loss of vision.

6.  A final, October 2009 Board decision denied the claims for service connection for bilateral knee disorders and a claim to reopen service connection for hypertension.  

7.  The evidence associated with the claims file since the October 2009 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee disorders.     

8.  The evidence associated with the claims file since the October 2009 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

9.  For the entire appeal period, the Veteran's allergic rhinitis is not manifested by 50 percent or greater obstruction of nasal passages, complete obstruction on one side, or polyps.


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, tinnitus was incurred secondary to his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The January 2005 rating decision denying service connection for loss of vision of the right eye is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for loss of vision of the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The October 2009 Board decision denying service connection for bilateral knee disorders and hypertension is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1102(a) (2016).

5.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  For the entire appeal period, the criteria for an initial, compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claims

The appellant contends that he developed loss of vision of the right eye, bilateral knee diosrders, and hypertension in service.  

The RO previously denied service connection for loss of vision of the right eye in a January 2005 rating decision, finding that there was no evidence connecting the Veteran's loss of vision of the right eye with his service.  The Veteran did not file a notice of disagreement with that decision.  Additionally, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable.  Although the RO associated additional medical evidence with the claims file within one year of the rating decision, such evidence was not new and material evidence as it did not relate vision loss with service.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board denied the claims for service connection for bilateral knee disorders and hypertension in an October 2009 Board decision.  At that time, a November 2007 VA examination was of record finding that the Veteran did not have hypertension due to service.  The Veteran had also provided statements claiming that he has had hypertension and bilateral knee symptoms since service.  Pursuant to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1102(a), a decision of the Board is final on the date stamped on the face of the Board's decision, unless the Chairman orders reconsideration.  See Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  Further, the Veteran did not file a Notice of Appeal (NOA) to the United States Court of Appeals for Veterans Claims (Court) and therefore the October 2009 Board decision became final based on the evidence then of record.  38 U.S.C.A. § 7266.  

The RO received the Veteran's petition to reopen the claims in February 2012.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the prior denials, as to the loss of vision of the right eye claim, the Veteran has not provided any evidence tying his loss of vision to service, he has only provided duplicative statements as to his loss of vision beginning after service.  The Veteran's statements as to having had hypertension since service are duplicative and cumulative of prior statements made to that effect and considered by the last Board decision.  The Board concludes that the evidence received since the prior final denials are new in that they were not previously of record.  However, they are not material, as they do not relate to unestablished facts necessary to substantiate the respective claims.  As such, the claims for service connection for loss of vision of the right eye and hypertension are not reopened.

As to the bilateral knee claim, the Veteran has only provided new lay testimony as to chronicity of such disorders.  Such statements are generally cumulative of prior statements made to that effect.  However, the newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for residuals of an eye injury.  Justus, supra.  Given the evidence demonstrating current bilateral knee disorders, as well as, the Veteran's lay statements concerning symptoms and incidents in active duty service, and the lack of a VA examination addressing that question, in accordance with Shade, the evidence received is new and material.  Accordingly, the issue of entitlement to service connection for a bilateral knee disorder is reopened.  


II. Increased Rating for Allergic Rhinitis

The Veteran contends that a compensable rating is warranted for his service-connected allergic rhinitis.  Per the May 2013 rating decision on appeal, the Veteran was granted service connection with a noncompensable evaluation, effective April 7, 2005.  During the June 2014 informal hearing, the Veteran reported that he was unsure if he had blockage of the nostrils or polyps.  During his February 2015 DRO hearing, he reported that he was able to breathe through his nose.

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97.

The only medical evidence of record for rating purposes are a February 2010 VA examination and a January 2014 VA examination (revisited in April 2014 - noting review of additional April 2014 sinus X-rays).

The February 2010 VA examination noted that the Veteran reported nasal congestion and excess nasal mucous; however, he denied difficulty breathing.  The examiner found evidence of some inflammation in the nasal passages; turbinates were boggy and clear mucus was noted for each nostril.  The examiner found chronic nonallergic rhinitis, with nasal congestion and thick mucus production.  The February 2010 VA examination did not provide information as to percent of nasal passage obstruction, as such, the Board will rely on the findings of the January 2014 VA examination for such purposes.  

The January 2014 VA examiner found less than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side or permanent hypertrophy of the nasal turbinates or nasal polyps.
 
Given the January 2014 VA examination findings, a compensable disability rating is not warranted, as there was not greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  Such findings were consistent with the Veteran's report during the February 2010 VA examination that he did not have difficulty breathing, though he had nasal congestion and excess nasal mucous.  They were also consistent with the Veteran's lay reports indicating that he could breathe through his nose.

A 30 percent disability rating is not warranted as the evidence of record does not demonstrate that the Veteran has had nasal polyps.  (February 2010 and January 2014 VA examinations).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a compensable, initial disability rating for allergic rhinitis is denied.  


ORDER

Service connection for tinnitus is granted.  

As new and material evidence has not been received to reopen a claim for service connection for loss of vision of the right eye, the appeal is denied.

As new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder, the appeal, to this extent, is granted.

As new and material evidence has not been received to reopen a claim for service connection for hypertension, the appeal is denied.

An initial, compensable disability rating for allergic rhinitis is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Given the Veteran's reports of chronicity of a bilateral knee disorder since service, the current diagnoses of a knee disorder, and the lack of a VA examination addressing the matter, a VA examination is necessary to address the etiology of the claimed knee disorders.  

During his February 2015 DRO hearing, the Veteran claimed that his service-connected sinusitis has worsened.  As his last VA examination was in January 2014 (and revisited in April 2014 to review an additional sinus X-ray), a current VA examination is necessary.

As this matter is being remanded, any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of unassociated records pertaining to any relevant, unassociated VA treatment records, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Arrange to have the Veteran scheduled for a VA knee examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the (a) right and/or (b) left knee.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should note consideration of the Veteran's lay statements, to include hearing testimony from the February 2015 DRO hearing.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completion of the above record development, schedule the Veteran for a VA sinusitis to determine the current severity of that disability.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected sinusitis for rating purposes.  

A complete explanation for any opinions expressed should be provided.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


